Citation Nr: 0112839	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-00 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to assignment of an evaluation in excess of 10 
percent for service-connected chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
chronic lumbar strain, and assigned a 10 percent rating, 
effective October 24, 1995.  A notice of disagreement was 
received in July 1999, a statement of the case was issued in 
October 1999, and a substantive appeal was received in 
December 1999.  In February 2001, the veteran testified at a 
Board hearing conducted at the RO. 


REMAND

The Board noted that the veteran underwent VA examination in 
June 1999.  However, at the February 2001 Board hearing, the 
veteran testified that the severity of his lumbar strain had 
increased since that examination.  While the Board is not 
required to direct a new examination simply because of the 
passage of time, VA's General Counsel has indicated that a 
new examination is appropriate when the claimant asserts that 
the disability in question has undergone an increase in 
severity since the time of the last examination.  VAOPGCPREC 
11-95 (April 7, 1995). 

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In view of the need to 
conduct another rating examination, review of the record to 
ensure compliance with this new legislation is appropriate. 

For the reasons stated above, the case is REMANDED for the 
following actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
should include obtaining any pertinent VA 
and private medical treatment records not 
already associated with the claims file. 

2.  The veteran should be scheduled for a 
VA rating examination by an appropriate 
specialist in order to determine the 
current severity of his service-connected 
chronic lumbar strain.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  The examiner should 
clearly report all clinical and special 
test results to allow for evaluation 
under applicable diagnostic criteria.  
Range of motion of the lumbar spine 
should be measured and reported with the 
normal ranges of motion also reported to 
allow for comparison.  The examiner 
should also report at what point, in 
degrees, pain is elicited on ranges of 
motion.  Any additional functional loss 
due to fatigue, incoordination or 
weakened movement should also be 
reported. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher evaluation is 
warranted.  Since this appeal is from the 
assignment of the initial rating 
following a grant of service connection, 
the RO should consider whether different 
or "staged" ratings are warranted 
during the period covered by the appeal.  
See Fenderson v. West, 12 Vet.App. 119 
(1999).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to comply with a precedent 
opinion of VA's General Counsel and to ensure compliance with 
the Veterans Claims Assistance Act of 2000.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


